
	
		V
		111th CONGRESS
		1st Session
		H. R. 1057
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the department in which the
		  Coast Guard is operating to issue a certificate of documentation for operation
		  in the coastwise trade for the vessel MAYA.
	
	
		1.Vessel MAYANotwithstanding sections 55101, 55102, and
			 12112 of title 46, United States Code, the Secretary of the department in which
			 the Coast Guard is operating may issue a certificate of documentation with a
			 coastwise endorsement for the vessel MAYA (United States official number
			 1107319).
		
